1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                        SOUTHERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,               Case No.: 19-CR-0525-BAS

10                Plaintiff,                  JUDGMENT AND ORDER GRANTING
11                                            THE UNITED STATES’ MOTION TO
            v.                                DISMISS THE INDICTMENT
12
13    JORGE DELFIN GUILLAUMIN (1),
14                Defendant.
15
16
17
           This matter comes before the Court upon the application of the United States of
18
     America to dismiss without prejudice the indictment in this case under Rule 48(a) of
19
     the Federal Rules of Criminal Procedure. For reasons stated in the motion, the court
20
     finds that the interests of justice and judicial economy are served by granting the
21
     requested dismissal.
22
           WHEREFORE, IT IS HEREBY ORDERED that the government’s application
23
     to dismiss without prejudice the indictment is GRANTED.
24
25
26 DATED:        4/10/19
                                          HON. LINDA LOPEZ
27
                                          UNITED STATES MAGISTRATE JUDGE
28
